PER CURIAM: *
Appearing pro se, the plaintiff-appellant, Sergi Chepilko, has filed a three-page brief. It is difficult to tell what legal claims he makes on appeal. The only issue stated is “[wjhether District Court correctly dismissed with prejudice all claims of plaintiff for failure to comply with PreTrial Order 28.”
Chepilko asserts that he “did not receive from the District Court numerous PreTrial Orders, including PTO-28----” He states that “[ijstead, Vioxx claims Adminis*243trator offered plaintiff to enroll in the Settlement Program,” which he did. He declined to sign the stipulation of dismissal because, as he posits, he
had real concerns that such demand without consideration of the settlement offer could be fraudulent and addressed this issue to the court. Nobody explained [to] plaintiff why such stipulation of dismissal requires upfront unconditional signing.
Chepilko asserts that being required to sign the stipulation of dismissal, pursuant to the settlement, is “illegal.” That claim is without merit. Because he has shown no reversible error, the judgment of dismissal is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.